DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending.

Response to Arguments
First, Applicant argues that “In finding that it would be obvious to modify Simon to include such features, the Office Action simply provides this statement as a bald assertion, with no basis in the record or explanation.”  See Remarks at 10.
Second, Applicant argues that “even if Simon utilizes ‘real-time feedback based on image data,’ such feedback only relates to the tracking of a patient position and patient movement.”  See Remarks at 10.  So, Applicant concludes that Simon does not teach “determination of a position port to be pierced on a body surface of a subject  … also based on an acquired planned position of a first port pierced on the body surface and measurement information of a position of the first port on the body surface, as required by claim 1.”  See Remarks at 10-11.
Applicant’s first argument has been fully considered but it is not persuasive. 
Contrary to Applicant’s argument, Office Action states that “It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Simon such that the invention further comprises [the limitations at issue] … in order to optimize a surgical procedure.”  See Office Action at 3-4 (emphasis added).  Note that Simon teaches optimizing a treatment plan (118, Fig. 4), which may include optimal entry points (156, Fig. 5) to the patient. See, e.g., Figs. 4, 5, [0006], [0010], [0083], [0088], [0095], [0110].
Applicant’s second argument has been fully considered but it is not persuasive. 
Applicant seems to be arguing that, although Simon teaches use of real-time images to provide feedback of patient position and movement, Simon does not teach or suggest using that feedback to update position determinations previously made.    
Applicant’s argument is not only implausible (why, after all, rely on real-time feedback of images if pre-operative plans are not updated?) but also is contrary to the express teaching of Simon. See, e.g., [0064] (“The dynamic reference frame 54 allows the electromagnetic tracking device 44 to register and track the anatomy. Because the dynamic reference frame 54 is rigidly fixed to the patient 14, any movement of the anatomy or the transmitter coil array 46 is detected as the relative motion between the transmitter coil array 46 and the dynamic reference frame 54. This relative motion is communicated to the coil array controller 48, via the navigation probe interface 50, which updates the registration correlation to thereby maintain accurate navigation.”); [0065] (“In addition, the dynamic reference frame 54 may be used to ensure that any planned or unplanned movement of the patient or the receiver array 46 is determined and used to correct the image on the display 36.”) (emphases added).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-12, 15-19, and 21-16 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 20070249911 A1, October 25, 2007).
Regarding claims 1-5, as discussed above (Responses to Arguments incorporated by reference herein), Simon teaches a robotically-assisted surgical device (e.g., claim 31) that assists minimally invasive robotic surgery with a surgical robot that includes at least one robot arm holding a surgical instrument, the robotically-assisted surgical device comprising a processing unit (28, Fig. 2) and a display unit (e.g., 36), wherein the processing unit is configured to: acquire 3D data of a subject (e.g., [0041]); acquire information of a surgical procedure for operating the subject (e.g., [0071]-[0075], [0081]).
Simon does not expressly teach acquiring kinematic information regard to the robot arm.  Simon also does not expressly teach determining a position of at least one of remaining ports other than the first port among the plurality of ports, based on the measurement information of the position of the first port. However, Simon teaches real-time feedback based on image data to optimize surgical procedures, such as determining optimal entry points for surgical instruments.  See, e.g., [0006], [0079], [0092], [0097], [0119].  And because Simon teaches a robotically-assisted surgical device, as discussed above, such control of such devices inherently is based on kinematic information regard to the robot arm.
Note that Simon also teaches visual feedback to user.  See, e.g., Fig. 10, [0125], [0126].  Note further that Simon teaches optimizing a treatment plan (118, Fig. 4), which may include optimal entry points (156, Fig. 5) to the patient. See, e.g., Figs. 4, 5, [0006], [0010], [0083], [0088], [0095], [0110].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Simon such that the invention further comprises a processing unit that is configured to  acquire position planning information for a plurality of ports which are to be pierced on a body surface of the subject; acquire measurement information obtained by measuring a position of a first port which is pierced on the body surface among the plurality of ports; determine a position of at least one of remaining ports other than the first port among the plurality of ports, based on the position planning information including a planned position of the first port on the body surface, the measurement information of the position of the first port on the body surface, the information of the surgical procedure, the kinematic information, and the 3D data; and cause the display unit to display information indicating the determined position of the at least one of remaining ports other than the first port (as recited in claim 1); wherein the processing unit is configured to: adjust positions of the plurality of ports including the first port and the remaining ports, based on the acquired positions of the plurality of ports, the information of the surgical procedure, the kinematic information, and the 3D data; and readjust an adjusted position of at least one of the remaining ports among the plurality of ports, based on the position of the pierced first port, the information of the surgical procedure, the kinematic information, and the 3D data (as recited in claim 2); wherein the processing unit is configured to: derive a priority (e.g., [0077] as implementation steps; [0026] as ratings of goodness of candidate plans) of piercing the remaining ports on the body surface; and cause the display unit to display (e.g., [0100]) information regarding the priority (as recited in claim 3); further comprising an operation unit, wherein the processing unit is configured to designate, via the operation unit, an inappropriate port which is included in the plurality of ports and which is inappropriate to be pierced, and a distance between the inappropriate port and a port which is not designated as the inappropriate port among the plurality of ports is equal to or longer than a threshold (e.g., [0090], claim 27) (as recited in claim 4); wherein the processing unit is configured to: cause the display unit to visualize the 3D data with an annotation (e.g., 204, Fig. 10) of the information of the remaining ports (as recited in claim 5) in order to optimize a surgical procedure.
Regarding claims 8-12, 15-19, and 21-16, as discussed above, Simon teaches a robotically-assisted surgery method of a robotically-assisted surgical device that assists robotic surgery with a surgical robot that includes at least one robot arm holding a surgical instrument, the robotically-assisted surgery method comprising: acquiring 3D data of a subject; acquiring kinematic information regard to a moving part of the surgical robot for performing the robotic surgery; acquiring information of a surgical procedure for operating the subject; acquiring position planning information for a plurality of ports which are to be pierced on a body surface of the subject; acquiring measurement information obtained by measuring a position of a first port which is pierced on the body surface among the plurality of ports; determining a position of at least one of remaining ports other than the first port among the plurality of ports, based on the position planning information including a planned position of the first port on the body surface, the measurement information of the position of the first port on the body surface, the information of the surgical procedure, the kinematic information, and the 3D data; and causing a display unit to display information indicating the determined position of the at least one of the remaining ports other than the first port. (as recited in claim 8); further comprising: adjusting positions of the plurality of ports including the first port and the remaining ports, based on the acquired positions of the plurality of ports, the information of the surgical procedure, the kinematic information, and the 3D data; and readjusting an adjusted position of at least one of the remaining ports among the plurality of ports, based on the position of the pierced first port, the information of the surgical procedure, the kinematic information, and the 3D data (as recited in claim 9); further comprising: deriving a priority of piercing the remaining ports on the body surface; and causing the display unit to display information regarding the priority (as recited in claim 10); further comprising: designating an inappropriate port which is included in the plurality of ports and which is inappropriate to be pierced, wherein a distance between the inappropriate port and a port which is not designated as the inappropriate port among the plurality of ports is equal to or longer than a threshold (as recited in claim 11); further comprising: causing the display unit to visualize the 3D data with an annotation of the information of the remaining ports (as recited in claim 12); a robotically-assisted surgery system of a robotically-assisted surgical device that assists robotic surgery with a surgical robot that includes at least one robot arm holding a surgical instrument, the robotically-assisted surgery system comprising: acquiring 3D data of a subject; acquiring kinematic information regard to a moving part of the surgical robot for performing the robotic surgery; acquiring information of a surgical procedure for operating the subject; acquiring position planning information for a plurality of ports which are to be pierced on a body surface of the subject; acquiring measurement information obtained by measuring a position of a first port which is pierced on the body surface among the plurality of ports; determining a position of at least one of remaining ports other than the first port among the plurality of ports, based on the position planning information including a planned position of the first port on the body surface, the measurement information of the position of the first port on the body surface, the information of the surgical procedure, the kinematic information, and the 3D data; and causing a display unit to display information indicating the determined position of the at least one of the remaining ports other than the first port. (as recited in claim 15); further comprising: adjusting positions of the plurality of ports including the first port and the remaining ports, based on the acquired positions of the plurality of ports, the information of the surgical procedure, the kinematic information, and the 3D data; and readjusting an adjusted position of at least one of the remaining ports among the plurality of ports, based on the position of the pierced first port, the information of the surgical procedure, the kinematic information, and the 3D data (as recited in claim 16); further comprising: deriving a priority of piercing the remaining ports on the body surface; and causing the display unit to display information regarding the priority (as recited in claim 17); further comprising: designating an inappropriate port which is included in the plurality of ports and which is inappropriate to be pierced, wherein a distance between the inappropriate port and a port which is not designated as the inappropriate port among the plurality of ports is equal to or longer than a threshold (as recited in claim 18); further comprising: causing the display unit to visualize the 3D data with an annotation of the information of the remaining ports (as recited in claim 19); wherein the processing unit is further configured to: cause the display unit to visualize the 3D data with an annotation of the information of the position of at least one of the remaining ports and the position planning information of the at least one of the remaining ports (as recited in claims 21, 22, and 23); wherein the plurality of ports include the first port and the remaining ports other than the first port, and the position planning information includes planned positions of the first port and the remaining ports other than the first port on the body surface (as recited in claims 24, 25, and 26).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Simon, as applied to claims 1 and 8 above, and further in view of  Furuta et. al. (US 20180214241 A1,  March 22, 2018) (hereinafter “Furuta”).
Regarding claims 6 and 13, as discussed above, Simon teaches a robotically-assisted surgery method of a robotically-assisted surgical device, except wherein the processing unit is configured to cause a projection unit to project visible light representing information of the remaining ports to the body surface.  Furuta teaches wherein the processing unit is configured to cause a projection unit to project visible light representing various information about the patient’s body and the surgical instrument.  See, e.g., [0008], [0015], [0151] and Figs. 1, 9. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Furuta with the invention taught by Simon such that wherein the processing unit is configured to cause a projection unit to project visible light representing information of the remaining ports to the body surface (as recited in claims 6 and 13) in order to ensure a more accurate surgical procedure.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simon, as applied to claims 1, 8, and 15 above, and further in view of  Bano et. al. (“Simulation of Pneumoperitoneum for Laparoscopic Surgery Planning”,  October 2012) (hereinafter “Bano”).
Regarding claims 7, 14, and 20, as discussed above, Simon teaches a robotically-assisted surgery method of a robotically-assisted surgical device, except wherein the processing unit is configured to perform a pneumoperitoneum simulation on volume data of the subject to generate the 3D data of a virtual pneumoperitoneum state.  Bano teaches that a “simulation of the pneumoperitoneum influence would thus improve the realism and the quality of the surgical planning.” See Abstract (“We present in this paper a method to simulate the movement of skin and viscera due to the pneumoperitoneum. Our method requires a segmented preoperative 3D medical image …”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bano with the invention taught by Simon such that wherein the processing unit is configured to perform a pneumoperitoneum simulation on volume data of the subject to generate the 3D data of a virtual pneumoperitoneum state (as recited in claim 7); further comprises: performing a pneumoperitoneum simulation on volume data of the subject to generate the 3D data of a virtual pneumoperitoneum state (as recited in claim 14); further comprising: causing a projection unit to project visible light representing information of the remaining ports to the body surface (as recited in claim 20) in order to improve the realism and the quality of the surgical planning.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17225255 and claims 1-20 of copending Application No. 16599414. Although the language of the claims at issue are not identical, the claims are not patentably distinct from each other because they are directed to the same invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SCOTT LUAN/Primary Examiner, Art Unit 3792